By the Court.

McDonald, J.
delivering the opinion.
By the Act of February, 1854, physicians who have been graduated by any Medical College irnthe United States, and have Diplomas, may practice medicine and charge for their services, otherwise they cannot without a license from the Board of Physicians in this State. To the pica of the defendant in the Court below, that the plaintiff was not a licensed or graduated physician, the latter in reply offered in evidence his Diploma from the Medical College of Philadelphia. It was objected to, unless the plaintiff would show that the same was issued from a Medical College of the United States, and was duly executed by the proper officers. The Court below overruled the objection and admitted it in evidence, and error is assigned on this ruling of the Court. The plaintiff is bound to prove that the Diploma which he offered was given by a college existing at the time, and the charter or act of incorporation must be produced for that purpose. The legal existence of a body corporate in another State cannot be recognized here without proof.
Judgment reversed.